Citation Nr: 0619591	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO continued the 10 percent 
evaluation for hypertension.

In July 2005, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
In September 2005, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in April 2002, VA advised the veteran of the 
essential elements of the VCAA for the most part.  This 
letter was issued prior to initial consideration of the claim 
for increase.  VA informed the veteran that it needed the 
names of the person, agency, or company who had records that 
pertained to his claim.  It stated that if there were private 
medical records that would support his claim, he should 
complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and it would assist the 
veteran in obtaining those records.  VA asked the veteran to 
tell it about any additional information or evidence he 
wanted VA to obtain for him and to send evidence as soon as 
possible.  VA did not specifically inform the veteran that it 
had a duty to obtain any evidence held by a federal 
government agency; however, the veteran has not been 
prejudiced by such.  Specifically, the veteran has indicated 
he received treatment only at VA for the service-connected 
disability, and VA has obtained all the records identified by 
the veteran.  

Additionally, VA failed to inform the veteran of the evidence 
necessary to substantiate a claim for increase (instead, the 
letter informed him of the evidence necessary to substantiate 
a claim for service connection).  The veteran has not been 
prejudiced by such, as he has actual knowledge of the 
evidence necessary to substantiate the claim for increase.  
In his March 2002 informal claim, he stated that his 
hypertension had worsened and he wanted an increased rating.  
This would indicate that the veteran is aware that he must 
show a worsening of his symptoms to warrant an increased 
evaluation.  Further, evaluating hypertension is based upon 
reports of blood pressure readings, which are objective 
criteria.  Thus, even if VA had informed the veteran of the 
specific blood pressure readings that would be needed to 
obtain a 20 percent evaluation, it would not change the 
outcome of the claim.  The April 2002 letter therefore 
provided the proper notice, and to the extent that it did 
not, the veteran has not been prejudiced, as explained above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  VA has not issued a letter addressing 
these elements, but the veteran has not been prejudiced as a 
result.  For example, he meets veteran status (element 1), he 
is already service connected for hypertension (elements 2 and 
3), and he is aware that his disability is assigned an 
evaluation once it is service connected (element 4).  With 
respect to the effective date, the preponderance of the 
evidence is against the claim for increase, and thus this 
issue has been rendered moot.  

VA has provided the veteran with two examinations and 
obtained VA treatment records dated from 2001 to 2005.  The 
veteran has not identified any other relevant records.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.



II.  Increased Rating

Service connection for hypertension was granted by means of 
an April 1991 rating decision and assigned a 20 percent 
evaluation.  Following an examination in November 1992, VA 
proposed to reduce the evaluation from 20 percent to 
10 percent.  This was effectuated in February 1993.  The 
veteran has remained at the 10 percent evaluation since that 
time.  He currently asserts that the service-connected 
hypertension is worse than the 10 percent evaluation 
contemplates.  

At the July 2005 hearing before the undersigned, the veteran 
testified that he had to increase the amount of medication he 
took to keep his blood pressure down and that he was up to 
five, different medications.  The veteran argued that he met 
the criteria for a 30 percent evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence (dated between 2001 and 2005) 
clearly reveals that the veteran's diastolic blood pressure 
is predominantly below 110.  In fact, a substantial majority 
of them are less than 100.  Therefore, the evidence does not 
establish diastolic blood pressure readings that are 
"predominantly" 110 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  None of the systolic blood pressure 
readings shown in the medical records have been above 200.  
In fact, all of them are below 175.  Therefore, the evidence 
does not establish systolic blood pressure readings that are 
"predominantly" 200 or more.  See id.  Thus, an evaluation 
in excess of 10 percent for hypertension would not be 
warranted whether considering the veteran's diastolic blood 
pressure readings or the systolic blood pressure readings.  
See id.  Even at the times when the veteran had more elevated 
blood pressure readings, such did not reach the criteria for 
a 20 percent evaluation.

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for 
hypertension for the reasons stated above.  As a result, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an increased evaluation for hypertension is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


